                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                             NO . 5 : 05 - CR - 226 - H


UNITED STATES OF AMERICA



      v.                                                     ORDER

JAMES THOMAS DAVIS ,

      Defendan t


     This matter is before the court on petitioner ' s prose motions

pursuant to the First Step Act of 2018 ,              Pub . L . No . 115-391 , 132

Stat . 5194    (2018) .

     Defendant seeks       to have this       court grant him an immediate

release pursuant to a home detention pilot program .                   Since the

fi l ing of defendant ' s motion , he has been transferred to a halfway

house and his release date shows as September 30 , 2019 .                In light

of defendant ' s halfway house placement and upcoming release ,               the

court finds these motions [DE #119 and #121) are without good cause

and are DENIED .
                 M
     This     _1_    day



                                                            District Judge

At Greenville , NC
#26
